DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiu (US 20130257579 A1) in view of Whitney (US 5440802 A) and Tsai (US 20080191832 A1).
As to claim 1, Chiu discloses: A chip-type fuse (Fig. 2-4), comprising:
a substrate 111 having a first side surface; and
a groove 13 formed on the first side surface; 
at least one fusible element 12 disposed on the first side surface of the substrate; and
a protective layer 14, 112 covering the first side surface of the substrate; and 
Chiu does not explicitly disclose:
two solder pads, spaced apart from each other, and disposed on the first side surface of the substrate; 
the at least one fusible element disposed on the first side surface of the substrate and electrically connected to the solder pads, wherein each of the at least one fusible element is substantially circular in radial cross section; 

two terminal electrodes disposed at the ends of the at least one fusible element, wherein the terminal electrodes are electrically connected to the ends of the at least one fusible element, respectively; and 
a heat insulation layer disposed between the at least one fusible element and the groove on the first side of the substrate.”
However, Whitney suggests providing:
two solder pads 26 (Fig. 1-3), spaced apart from each other, and disposed on the first side surface of the substrate 20; 
the at least one fusible element 24 disposed on the first side surface of the substrate and electrically connected to the solder pads, wherein each of the at least one fusible element is substantially circular in radial cross section (see Fig. 3); 
the protective layer 22 covering the first side surface of the substrate, the at least one fusible element and the pads;
two terminal electrodes 30, 32 disposed at the ends of the at least one fusible element, wherein the terminal electrodes are electrically connected to the ends of the at least one fusible element, respectively;
in order to provide a chip fuse and facilitate connecting the fuse in an electrical circuit (see Abstract).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Chiu as suggested by Whitney, e.g., providing:

the at least one fusible element disposed on the first side surface of the substrate and electrically connected to the solder pads, wherein each of the at least one fusible element is substantially circular in radial cross section; 
the protective layer covering the first side surface of the substrate, the at least one fusible element and the pads; and
two terminal electrodes disposed at the ends of the at least one fusible element, wherein the terminal electrodes are electrically connected to the ends of the at least one fusible element, respectively;
in order to provide a chip fuse and facilitate connecting the fuse in an electrical circuit.
Further, Tsai suggests providing:
a heat insulation layer 33 (glass; par. 0049; Fig. 4-5) disposed between the at least one fusible element 22 and the groove (forming 27) on the first side of the substrate 29.
The heat insulation layer 33 provides an arc suppressive layer to limit current discharge across the melted fuse (par. 0049-0050).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Chiu in view of Whitney as suggested by Tsai, e.g., providing:
a heat insulation layer disposed between the at least one fusible element and the groove on the first side of the substrate;
in order to provide an arc suppressive layer to limit current discharge across the melted fuse.
See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
As to claim 6, the obvious modification of Chiu in view of Whitney and Tsai above discloses: 
wherein each of terminal electrodes comprises a silver layer 34 (col. 2, line 65 - col. 3, line 3; Whitney) and a conductive material layer 36, 38 (col. 2, line 65 - col. 3, line 3; Whitney) formed on the silver layer, wherein the silver layers of the terminal electrodes are disposed at the two ends of the substrate 20 (as in Fig. 1-3 of Whitney) and electrically connected to the ends of the at least one fusible element 24.

Claims 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiu (US 20130257579 A1) in view of Whitney (US 5440802 A) and Tsai (US 20080191832 A1) as applied to claim 1 above, and further in view of Yang (US 20100164677 A1).
As to claim 2, the obvious modification of Chiu in view of Whitney and Tsai above does not explicitly disclose: wherein each of the at least one fusible element includes a plurality of fusible elements connected in parallel through the solder pads.
However, Yang suggests providing:
wherein each of the at least one fusible element 20 includes a plurality of fusible elements  connected in parallel through the solder pads (see Fig. 1-4);
in order to prevent a native defect of one fusible element causing a failure (par. 0032).

wherein each of the at least one fusible element includes a plurality of fusible elements connected in parallel through the solder pads;
in order to prevent a native defect of one fusible element causing a failure.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
As to claim 7, the obvious modification of Chiu in view of Whitney, Tsai, and Yang above discloses: 
wherein each of terminal electrodes comprises a silver layer 34 (col. 2, line 65 - col. 3, line 3; Whitney) and a conductive material layer 36, 38 (col. 2, line 65 - col. 3, line 3; Whitney) formed on the silver layer, wherein the silver layers of the terminal electrodes are disposed at the two ends of the substrate 20 (as in Fig. 1-3 of Whitney) and electrically connected to the ends of the at least one fusible element 24.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiu (US 20130257579 A1) in view of Whitney (US 5440802 A) and Tsai (US 20080191832 A1) as applied to claim 1 above, and further in view of Enriquez (US 20150009007 A1).
As to claim 8, the obvious modification of Chiu in view of Whitney and Tsai above does not explicitly disclose:
conductive holes formed on the surfaces at the ends of the substrate and a conductive material coated on walls of the conductive holes, wherein the conductive material is electrically connected to the ends of the at least one fusible element, wherein each of the terminal electrodes comprises a conductive material layer formed on the conductive material on the walls of the conductive holes.
However, Enriquez suggests providing: 
conductive holes (castellations; e.g. the holes are conductive when filled with their corresponding metallizations 651, 653; par. 0053; Fig. 14; Enriquez) formed on the surfaces at the ends of the substrate and a conductive material coated on walls of the conductive holes (see par. 0053 and inner layers of terminal 653 and corresponding opposite terminal), wherein the conductive material is electrically connected to the ends of the fusible elements (required in order to form terminals), wherein each of the terminal electrodes comprises a conductive material layer formed on the conductive material on the walls of the conductive holes (see outer layers of terminal 653 and corresponding opposite terminal, see also “multiple plating and/or dipping operations” in par. 0053);
in order to provide fuse terminals and/or protect the fusible element from damage during the singulation process (par. 0053).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Chiu in view of Whitney and Tsai as suggested by Enriquez, e.g., providing:
conductive holes formed on the surfaces at the ends of the substrate and a conductive 
in order to provide fuse terminals and/or protect the fusible element from damage during the singulation process.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiu (US 20130257579 A1) in view of Whitney (US 5440802 A), Tsai (US 20080191832 A1), and Yang (US 20100164677 A1) as applied to claim 2 above, and further in view of Enriquez (US 20150009007 A1).
As to claim 9, the obvious modification of Chiu in view of Whitney, Tsai, and Yang above does not explicitly disclose:
conductive holes formed on the surfaces at the ends of the substrate and a conductive material coated on walls of the conductive holes, wherein the conductive material is electrically connected to the ends of the at least one fusible element, wherein each of the terminal electrodes comprises a conductive material layer formed on the conductive material on the walls of the conductive holes.

conductive holes (castellations; e.g. the holes are conductive when filled with their corresponding metallizations 651, 653; par. 0053; Fig. 14; Enriquez) formed on the surfaces at the ends of the substrate and a conductive material coated on walls of the conductive holes (see par. 0053 and inner layers of terminal 653 and corresponding opposite terminal), wherein the conductive material is electrically connected to the ends of the fusible elements (required in order to form terminals), wherein each of the terminal electrodes comprises a conductive material layer formed on the conductive material on the walls of the conductive holes (see outer layers of terminal 653 and corresponding opposite terminal, see also “multiple plating and/or dipping operations” in par. 0053);
in order to provide fuse terminals and/or protect the fusible element from damage during the singulation process (par. 0053).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Chiu in view of Whitney, Tsai, and Yang as suggested by Enriquez, e.g., providing:
conductive holes formed on the surfaces at the ends of the substrate and a conductive material coated on walls of the conductive holes, wherein the conductive material is electrically connected to the ends of the at least one fusible element, wherein each of the terminal electrodes comprises a conductive material layer formed on the conductive material on the walls of the conductive holes;
in order to provide fuse terminals and/or protect the fusible element from damage during the singulation process.
Additionally, all claimed elements were known in the prior art and one skilled in the art See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB R CRUM whose telephone number is (571)270-7665.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB R CRUM/            Examiner, Art Unit 2835